Exhibit 10.15

 

Seagate Technology plc

FY2011 Non-Management Board Member Compensation

as approved by the Board of Directors on July 27, 2010, with an effective date
of July 3, 2010

as amended on October 27, 2010, with an effective date of October 27, 2010

 

Director Stock Grants

 

·                  Each newly appointed or elected non-management director will
receive an initial restricted share unit grant equal in number to $200,000
divided by the average closing stock price for the quarter prior to the grant
and rounded to the nearest whole share. If the appointment occurs other than in
connection with the election of directors, this dollar amount shall be prorated.
The grant date for these awards shall be the date of the director’s election or
appointment. Each restricted share unit grant will vest on the sooner of the
one-year anniversary from the grant date or on the day prior to the next
election of directors at an AGM. However, any grants made prior to the
January 2011 AGM will vest on the sooner of the one-year anniversary from the
grant date or on the day prior to the next election of directors at an AGM,
excluding the January 2011 AGM. All restricted share unit grants become fully
vested in the event of a “Change in Control” of Seagate.  However, if the new
director was, prior to commencement of Board service, an officer or member of
the board of directors of an entity acquired by Seagate, the Board may decide to
award a lesser number of shares.

 

·                  Each year at the AGM, or, with respect to the FY2011 annual
grant, on October 27, 2010, each non-management director who is elected to the
Board shall automatically receive a grant of restricted share units equal in
number to $200,000 divided by the average closing stock price for the quarter
prior to the grant and rounded to the nearest share. The grant date for these
awards shall be the date of the AGM, or, with respect to the FY2011 annual
grant, October 27, 2010. No grants will be made at the AGM in January 2011. Each
restricted share unit grant will vest on the sooner of the one-year anniversary
from the grant date or on the day prior to the next election of directors at an
AGM. However, the grants made on October 27, 2010 will vest on the sooner of the
one-year anniversary from the grant date or on the day prior to the next
election of directors at an AGM, excluding the January 2011 AGM.  All restricted
share unit grants become fully vested in the event of a “Change in Control” of
Seagate.

 

Cash Compensation

 

·                  Directors in good standing are paid their annual cash
retainers in four equal installments at each regularly scheduled quarterly board
meeting.  Newly appointed Directors are paid beginning with the first fiscal
quarter of the first Board meeting they attend.

 

·                  Directors serving on Committees (as chairperson or member)
and the director serving as the Lead Independent Directors are paid annual
retainers in addition to the annual cash compensation for service as a member of
the Board, as set forth below.

 

Annual cash compensation for service as non-executive Chairperson $150,000

 

Annual cash compensation for service as a member of the Board:  $72,000

 

Annual cash compensation for service as Lead Independent Director:  $25,000

 

Annual cash compensation for committee service:

 

Audit Committee

 

 

 

Chairperson:

 

$

50,000

 

Member:

 

$

25,000

 

 

 

 

 

Compensation Committee

 

 

 

Chairperson:

 

$

20,000

 

Member:

 

$

10,000

 

 

 

 

 

Nominating and Corporate Governance Committee

 

Chairperson:

 

$

20,000

 

Member:

 

$

10,000

 

 

 

 

 

Strategic and Financial Transactions Committee

 

Chairperson:

 

$

20,000

 

Member:

 

$

10,000

 

 

Travel expense reimbursements:

 

Directors are reimbursed for all reasonable expenses related to traveling to
Board meetings.

 

--------------------------------------------------------------------------------